Case: 18-40686      Document: 00514787982         Page: 1    Date Filed: 01/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-40686                              FILED
                                  Summary Calendar                      January 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JORGE MIGUEL CHOY-SOTO,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-43-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jorge Miguel Choy-Soto pleaded guilty to a single count of possession
with intent to distribute more than 100 kilograms of marijuana. On appeal,
he contends that his conviction was not supported by an adequate factual basis
because the Government did not meet its obligation to prove that he had
knowledge of the type and quantity of the controlled substance involved in his
offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40686    Document: 00514787982     Page: 2   Date Filed: 01/09/2019


                                 No. 18-40686

      As Choy-Soto concedes, his sole appellate argument is foreclosed by
United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which
determined that Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not
overturn United States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and
that the Government is not required to prove knowledge of the drug type and
quantity as an element of a 21 U.S.C. § 841 drug trafficking offense. The
Government thus did not have to prove that Choy-Soto knew the type and
quantity of the controlled substance involved in his offense.
      Accordingly, Choy-Soto’s motion for summary disposition is GRANTED,
and the district court’s judgment is AFFIRMED.




                                       2